Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Certain subject matter in the claims has no patentable weight, such as subject matter performed outside of the claim.  As an example, when claimed subject matter causes something else to perform something, this performing of something at something else has no patentable weight, since it is not part of the claim.  

Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 mentions “a URL”, which is an acronym.  The first use of an acronym in a set of claims must define such acronym, which has not been done here.  Appropriate correction is required.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving a user indication, generating data, and propagating data, which comprises an abstract idea similar to Classen, CyberSource, FairWarning, and Int. Ventures v. Cap One Financial, as examples. This judicial exception is not integrated into a practical application because any additional elements (processor, media) are at best generic computer elements that do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer (or in a virtual environment). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements simply implement the abstract idea and perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (U.S. Patent Application Publication 2019/0230073).
Claims 1-20,
Claims 1-20 are rejected for similar reasons as PCT/US2021/014423.  Please see the citations and rejections in the International Search Report dated 4/20/2021 for PCT/US2021/014423.  

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang (U.S. Patent Application Publication 2020/0145209).
Regarding Claim 1,

One or more processors (Exemplary Citations: Figure 18 and associated written description, as well as all below citations including the processing thereof, for example; processor or the like, for example); and
One or more computer readable media having thereon computer executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform the following (Exemplary Citations: Figure 18 and associated written description, as well as all below citations including the processing thereof, for example; any medium, for example):
Receive a user indication to generate a DID, the user indication comprising selecting at least one of a plurality of authentication mechanisms (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; request, response, proof of authentication, etc., including any indication of an authentication mechanism, security system, or the like, for example);
In response to the user indication (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; in response to the above, for example),
Generate a DID (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; generating a DID, for example);

Propagate at least a portion of data contained in the DID document to a distributed ledger (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; put data on the blockchain, for example).  
Regarding Claim 20,
Claim 20 is a method claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Yang discloses the computing system further caused to perform the following:
Receive a request from a verifying entity for authenticating a user action (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; request for authentication, proof of identity, signature verification, or the like, for example);
In response to the request, causing authentication data to be generated based on the at least one authentication mechanism (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; response, for example); and

Regarding Claim 3,
Yang discloses the authentication data being generated by at least one of the following: the computing system, a second computing system of the user, or an authentication service (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures).  
Regarding Claim 4,
Yang discloses the computing system further caused to perform the following: cause the verifying entity to validate the authentication data based on the at least one authentication mechanism (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; verify the above, for example).  
Regarding Claim 5,
Yang discloses the plurality of authentication mechanisms comprising at least one of the following: a public key infrastructure, an authentication service, a self-issued claim, or a verifiable claim that is verifiable by a particular claim issuer (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures).  
Regarding Claim 6,
Yang discloses when the selected at least one authentication mechanism includes a public key infrastructure (Exemplary Citations: for 
The generating the DID including generating a key pair including a public key and a private key (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; generate key pair, for example);
The generating the DID document including recording the public key in the DID document (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; public key in DID document, for example); and
The propagating at least a portion of data contained in the DID document to the distributed ledger including recording at least data related to the public key in the distributed ledger (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; public key on blockchain, for example).  
Regarding Claim 7,
Yang discloses the computing system further caused to perform the following: in response to a request from the verifying entity to authenticate the user action, the generating authentication data including generating a cryptographic signature encrypted by the private key (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; signature, for example).  
Regarding Claim 8,

Causing the verifying entity to (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures)
Retrieve the data related to the public key via the distributed ledger (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; get key, for example);
Decrypt the cryptographic signature by the public key (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; verify signature, for example); and
In response to a valid decryption result, determining that the user’s action is authenticated (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; authentic, for example).  
Regarding Claim 9,
Yang discloses when the selected at least one authentication mechanism includes an authentication service, the generating the DID document including recording data related to an identity of the authentication service in the DID document (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; authentication service, for example).  
Regarding Claim 10,

Regarding Claim 12,
Yang discloses when the selected at least one authentication mechanism includes a verifiable claim, the generating the DID document further including recording an identifier of the claim issuer that issues the verifiable claim (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures; creator DID, for example).  
Regarding Claim 13,
Yang discloses that the claim issuer is associated with a DID (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures); and
The identifier of the claim issuer includes a DID of the claim issuer (Exemplary Citations: for example, Paragraphs 85-96, 107-118, 148-165 and associated figures).  
Regarding Claim 14,
Yang discloses a computing system comprising:

One or more computer readable media having thereon computer executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform the following (Exemplary Citations: Figure 18 and associated written description, as well as all below citations including the processing thereof, for example):
Receive a request from a device of a user that is associated with a DID (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures; request; for example);
Access a distributed ledger to obtain data related to the DID, the data related to the DID comprising at least one of a plurality of authentication mechanisms that can be used to authenticate the user (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures; access DID/document/data on blockchain, for example);
Based on the at least one authentication mechanism, generate an authentication request, requesting the user to prove that the user has control over the DID (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures; authentication, for example);

Receive a response containing authentication data (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures; response, for example); and
Validate the authentication data based on the at least one authentication mechanism (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures; authentication, for example).  
Regarding Claim 15,
Yang discloses the response containing authentication data being generated from at least one of the following: the device of the user, a second device of the user, or an authentication service (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures).  
Regarding Claim 16,
Yang discloses the plurality of authentication mechanisms comprising at least one of the following: a public key infrastructure, an authentication service a self-issued claim, or a verifiable claim that is verifiable by a particular claim issuer (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures).  
Regarding Claim 17,

The data related to the DID obtained from the distributed ledger including data related to a public key of the DID (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures);
The received authentication data including a cryptographic signature signed by a private key corresponding to the public key of the DID (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures); and
The validating the authentication data including (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures)
Decrypting the cryptographic signature by the public key using the data related to the public key obtained from the distributed ledger (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures); and
Analyzing the decrypted signature to determine whether the authentication data is valid (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures).  
Regarding Claim 18,

The received authentication data including a URL referencing an endpoint of the authentication service (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures);
The computing system further caused to (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures):
Communicate with the authentication service via the URL (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures); and
Receive an authentication result from the authentication service via the URL (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures).  
Regarding Claim 19,
Yang discloses when the at least one authentication mechanism includes a self-issued claim or a verifiable claim (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures),
The data related to the DID comprises at least one identity attribute that is required to be conveyed in the self-issued claim or the verifiable claim (Exemplary Citations: for example, Paragraphs 85-96, 107-165, and associated figures);
.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Hamel (U.S. Patent Application Publication 2019/0305952).
Regarding Claim 11,
Yang does not explicitly disclose that the at least one identity attribute includes email address.  
Hamel, however, discloses that the at least one identity attribute includes email address (Exemplary Citations: for example, Paragraphs 112, 138, 155, 172, 183, 201, 215, 218, 221-224, 228, 230-233, 236-239, 243, 245, 248, 251-254, 259, 261, 265, 268-271, and associated figures; email address, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to incorporate the identification techniques of Hamel into the decentralized identifier 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432